—Judgment, Supreme Court, New York County (Juan M. Merchan, J), rendered March 1, 2011, convicting defendant, after a jury trial, of bail jumping in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s challenge to the court’s charge is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the court, which followed the Criminal Jury Instruction, correctly instructed the jury on all the necessary elements of second-degree bail jumping (Penal Law § 215.56).
We have considered and rejected defendant’s ineffective assistance of counsel argument {see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing the sentence.
Concur— Andrias, J.P, Saxe, DeGrasse, Richter and Gische, JJ.